Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2021 has been entered.

Status of claims
Claims 1 and 16 have been amended; Claims 4, 8, 12, and 20-21 are withdrawn as non-elected claim and Claims 1-3, 5-7, 9-11, and 13-19 remain for examination, wherein claims 1 and 16 are independent claims.

Previous Rejections/Objections
Previous objection of claims 1 and 16 because informalities has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/23/2021.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:
Claim interpretations
A composition range comparison between the claimed Alloy A and Alloy B from the instant independent claims 1 and 16 have been listed in the following table:
Element
Alloy A from instant Claims 1 and 16 (in wt.%)
Alloy B from instant Claims 1 and 16 (in wt.%)
Overlapping range
(in wt%)
C
0.10-0.50
0.06-0.12
0.10-0.12
Si
0.1-0.5
0.1-0.25
0.1-0.25
Mn
2.0-8.0
1.65-2.45
2.0-2.45
Cr
0.0-6.0
0.0-0.70
0.0-0.70
Mo
0.0-2
0.08-0.4
0.08-0.2
V
0-0.15
0.0-0.05
0.0-0.05
Nb
0.0-0.1
0.0-0.1
0.0-0.1
Ti

0.0-0.05
0.0-traceamount
B
0.0-0.005
0.0-0.002
0.0-0.002
Fe
Balance with impurities
Balance with impurities
Balance with impurities


All of the claimed alloy composition of alloy A and alloy B in the instant claims are overlapped to each other. This means the Alloy A and the Alloy B may have the same alloy composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5-7, 9-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretteur et al (US-PG-pub 2017/0304952 A1, thereafter PG’952) in view of kami et al (US 6,702,904 B2, thereafter US’904).
Regarding claims 1-3, 5-7, 9-11, and 13-15, PG’952 teaches a tailor welded blank, comprising: laser-welding blank plates elements made of coated steel having different strengths compositions or thicknesses (Abstract, Fig.7, and cl.69 of PG’952), which reads on the tailor-welded blank comprising alloy A and alloy B as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by PG’952 (par.[0036]-[0065], [0077]-[0124], [0146]-[0175], and claims 2-5 of PG’952) and those of the instant claims (Alloy A and Alloy B) is listed in the following table. All of the composition ranges and disclosed by PG’952 overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy elements including C, Si, Mn, Cr, Mo, B, and Fe for Alloy A, and including C, Si, Mn, Cr, Mo, V, Nb, Ti, Al, and Fe for Alloy B from the disclosures of PG’952 since PG’952 teaches the same steel part in the use of 

Element
Alloy A from instant Claims 1-3, 5-7, 9-11, and 13-15 (in wt.%)
From PG’952 (in wt%)
overlapping range
(in wt%)
C
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
0.10-0.5
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
Si
0.1-0.5 (cl.1)
0.2-0.3 (cl.7)
0.1-1
0.1-0.5 (cl.1)
0.2-0.3 (cl.7)
Mn
2.0-8.0 (cl.1)
3.0-8.0 (cl.5)
3.0-5.0 (cl.6)
0.5-3
2-3 (cl.1)
3 (cl.5-6)
Cr
0.00-6.0 (cl.1)
0.2-6.0 (cl.13)
0.2-3.0 (cl.14)
0.01-1
0.01-6.0 (cl.1)
0.2-6.0 (cl.13)
0.2-3.0 (cl.14)
Mo
0.0-2 (cl.1)
0.1-2.0 (cl.9)
0.1-0.6 (cl.10)
0.4-0.5 (cl.11)
Trace amount
--
--
--
0-Trace amount (cl.1)
Nb
0.0-0.1 (cl.1)
0.01-0.1 (cl.15)
Trace Amount
--
0-trace amount (cl.1)
V
0.0-0.15
Trace Amount
0-trace amount
B
0.0-0.005
0.0002-0.010
0.0002-0.005
Fe
Balance with impurities
Balance with impurities
Balance with impurities

Alloy B from instant Claim 1 (in wt.%)


C
0.06-0.12
0.10-0.5
0.10-0.12
Si
0.1-0.25
0.1-1
0.1-0.25
Mn
1.65-2.45
0.5-3
1.65-2.45
Cr
0.0-0.70
0.01-1
0.01-0.7
Mo
0.08-0.4
--
--
V
0.0-0.05
Trace amount
0-Trace amount
Nb
0.0-0.1
Trace amount
0-Trace amount
Ti
0.0-0.05
0.2 or less
0.0-0.05
B
0.0-0.002
0.1 or less
0.1 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Regarding claims 16-17, all of the essential composition ranges and disclosed by PG’952 overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. PG’952 does not specify the 0.001-0.055wt% Nb in Alloy A (cl.16) and 0.001-0.15wt% V in alloy A (cl.17). US’904 teaches a high tensile strength cold rolled steel sheet suitable for welding operation (abstract and col.16, lns.1-6 of US’904). All of the alloy composition disclosed by US’904 (Abstract, claims, and col.8, ln.11 to Col.12, ln.46 of US’904) overlap the claimed alloy compositions, MPEP 2144 05 I. US’904 specify optional adding 0.007-0.04 wt% Nb and 0.1 wt% or less of V to provide fine and uniform crystal grain (Col.11, lns.34-63 of US’904). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Nb and V amount from the disclosures of 
Regarding claims 18-19, PG’952 specify that the steel substrate, topped by a metal alloy layer of aluminum or aluminum-based alloy (Abstract, par.[0177]-[0180], and cl.7 of PG’952), which reads on the claimed limitations in the instant claims.

Claim(s) 1-3, 5-7, 9-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al (DE 102007015963 A1, with on-line translation, thereafter DE’963.
Regarding claims 1-3, 5-7, 9-11, and 13-17, DE’963 teaches a tailor welded blank characterized in that the welded together steel sheets having different mechanical properties (Abstract, Fig.1-3, and claims of DE’963), which reads on the tailor-welded blank comprising alloy A and alloy B as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by DE’963 (par.[0018] and examples of DE’963) and those of the instant claims (Alloy A and Alloy B) is listed in the following table. All of the composition ranges and disclosed by DE’963 overlap the claimed alloy composition ranges (Cl.1-3, 7, 9-11, 13-15, and 18-19) and is close to Mn range of claims 5-6), which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been 


Alloy A from instant Claims 1-3, 5-7, 9-11, and 13-17 (in wt.%)
From DE’963 (in wt%)
overlapping range
(in wt%)
C
0.10-0.50 (cl.1,16)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
0.10-0.45
0.10-0.45 (cl.1,16)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
Si
0.1-0.5 (cl.1, 16)
0.2-0.3 (cl.7)
0.15-0.8
0.15-0.5 (cl.1,16)
0.2-0.3 (cl.7)
Mn
2.0-8.0 (cl.1,16)
3.0-8.0 (cl.5)
3.0-5.0 (cl.6)
0.2-2.1
2-2.1 (cl.1,16)
2.1 is close to low limit 3.0 (cl.5-6)
Cr
0.00-6.0 (cl.1,16)
0.2-6.0 (cl.13)
0.2-3.0 (cl.14)
0-1.5
0.0-1.5 (cl.1,16)
0.2-1.5 (cl.13)
0.2-1.5 (cl.14)
Mo
0.0-2 (cl.1,16)
0.1-2.0 (cl.9)
0.1-0.6 (cl.10)
0.4-0.5 (cl.11)
0-0.8
0.0-0.8 (cl.1,16)
0.1-0.8 (cl.9)
0.1-0.6 (cl.10)
0.4-0.5 (cl.11)
Nb
0.0-0.1 (cl.1)
0.001-0.055 (cl.16)
0.01-0.1 (cl.15)
0-0.03
0.0-0.03 (cl.1)
0.001-0.03 (cl.16)
0.01-0.03 (cl.15)
V
0.0-0.15 (cl.1,16)
0.01-0.15 (cl.17)
0-0.15
0.0-0.15 (cl.1,16)
0.01-0.15 (cl.17)
B
0.0-0.005 (cl.1,16)
0-0.003
0.0-0.002 (cl.1,16)
Fe
Balance with impurities
Balance with impurities
Balance with impurities

Alloy B from instant Claims 1, 16 (in wt.%)


C
0.06-0.12
0.10-0.45
0.10-0.12
Si
0.1-0.25
0.15-0.8
0.15-0.25
Mn
1.65-2.45
0.2-2.1
1.65-2.1
Cr
0.0-0.70
0-1.5
0.0-0.7
Mo
0.08-0.4
0-0.8
0.08-0.4
V
0.0-0.05
0-0.15
0.0-0.05
Nb
0.0-0.1
0-0.03
0.0-0.03
Ti
0.0-0.05
0-0.025
0.0-0.025
B
0.0-0.002
0-0.003
0-0.002
Fe
Balance with impurities
Balance with impurities
Balance with impurities


.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-7, 9-11, and 13-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1).  
Regarding instant claims 1-3, 5-7, 9-11, and 13-19, although the conflicting claims are not identical, they are not 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3, 5-7, 9-11, and 13-19 have been considered but they are not persuasive. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:

2, micro-hardness does not reflect the same mechanical properties as claimed in the instant claims. 
3, PG’904 does not resolve the deficiencies between PG’952 and the instant claims. PG’904 does not specify press-hardened steel.
In response
Regarding the argument 1, it is noted that there is no limitation in the instant claims for the “very high strength”, or “different microstructures” as argued. As discussed in the “Claim interpretations” above, the claimed alloy A and alloy B are not necessary having different alloy compositions. PG’952 provides examples having different micro-hardness at different part of the tailored welded part (Fig.7 of PG’952). PG’952 clearly teaches a tailor welded blank, comprising: laser-welding blank plates elements made of coated steel having different strengths compositions or thicknesses (Abstract, Fig.7, and cl.69 of PG’952).
Regarding the argument 2, Firstly micro-hardness related to the materials strength can refer to the table of conversion table between steel’s hardness-strength (http://www.gordonengland.co.uk/hardness/hardness_conversion_2m.htm). Secondly, PG’952 not only teaches different micro-hardness at different part of the tailed welded part (Fig.7 of PG’952), but also teaches obtaining different TS (Fig.5 of PG’952), and variation toughness (Fig.9 of PG’952).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734